The court further erred in failing to award plaintiff any interest in defendant’s pensions until plaintiff herself retires, and we thus further modify the judgment by deleting the third and fourth decretal paragraphs relating to those pensions. Defendant is receiving fixed monthly pension payments, which are entirely or substantially marital property, and those payments are subject to equitable distribution (see Miller v Miller, 150 AD2d 652, 653). At the time of trial, plaintiff was 54 years old and earning $30,000 per year as an insurance agent. Defendant was 62 years old and his principal source of income was his pension payments and Social Security benefits, which together provide him with less than $25,000 per year in income. Because equitable distribution of defendant’s pension payments may create the need for an award of maintenance to defendant, we remit the matter to Supreme Court, Cattaraugus County, to reconsider equitable distribution of defendant’s pension payments and the need, if any, for a maintenance award to him (see McAteer v McAteer, 294 AD2d 783; Schildkraut v Schildkraut, 223 AD2d 585, 586).
Because of this determination, it is unnecessary for us to consider whether the court erred in researching plaintiffs future Social Security benefits on the Internet without approval of the parties. We note, however, that in doing so the court deprived the parties of the opportunity to contest the assumptions upon which those benefits were calculated. We have reviewed the parties’ remaining contentions and conclude that they are without merit. Present — Wisner, J.P., Hurlbutt, Scudder and Kehoe, JJ.